Citation Nr: 0407204	
Decision Date: 03/19/04    Archive Date: 03/30/04	

DOCKET NO.  00-07 162A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased initial rating for 
degenerative disc disease and herniated nucleus pulposus of 
the cervical spine with radiculitis, currently evaluated as 
40 percent disabling. 

2.  Entitlement to an increased initial rating for left 
shoulder and upper arm condition, currently evaluated as 
20 percent disabling.   

3.  Entitlement to an increased initial rating for left 
brachial plexopathy due to injury, currently evaluated as 
30 percent disabling. 

4.  Entitlement to an increased initial rating for migraine 
headaches, currently evaluated as 30 percent disabling. 

5.  Entitlement to an increased initial rating for 
degenerative disc disease of the lumbar spine, currently 
evaluated as 20 percent disabling. 

6.  Entitlement to special monthly compensation based on loss 
of use of the left upper extremity.   


REPRESENTATION

Appellant represented by:	Mississippi State Veterans 
Affairs Board


WITNESSES AT HEARINGS ON APPEAL

Appellant and appellant's spouse


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from July 1985 to July 1989 
and from October 1991 to November 1999.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.  

During the July 2003 video conference hearing before the 
undersigned, the veteran indicated that he was withdrawing 
the issues of an increased rating for chronic epididymitis 
and service connection for PPD converter, leaving the only 
issues on appeal as are set forth above.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.  


REMAND

The veteran has submitted additional treatment records to the 
Board and has not waived RO consideration of these records.  

Accordingly, the appeal is REMANDED to the RO for the 
following:  

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied.  

2.  The veteran should be afforded a VA 
neurology examination to determine the 
nature and extent of his service-
connected degenerative disc disease and 
herniated nucleus pulposus of the 
cervical spine, degenerative disc disease 
of the lumbar spine, migraine headaches, 
left shoulder and upper arm condition, 
left brachial plexopathy, and whether he 
experiences loss of use of the left upper 
extremity.  The claims folder must be 
made available to the examiner for review 
and the examination report should reflect 
that such review is accomplished.  

The examiner is requested to identify all 
symptoms that are related to the 
veteran's service-connected degenerative 
disc disease of the cervical and lumbar 
spine, including whether he has any 
radiculopathy related to these service-
connected disabilities.  The examiner 
should record the range of motion of the 
lumbar and cervical spine in degrees and 
state whether the range of motion 
represents normal range of motion or 
slight, moderate, or severe limitation in 
the range of motion of the lumbar and 
cervical spine.  The examiner should 
consider pain on motion in determining 
whether limitation of motion, if any, is 
slight, moderate, or severe.  

The examiner should state whether there 
are any abnormal neurological findings 
pertaining to the degenerative disc 
disease of the lumbar and cervical spine, 
i.e., symptoms compatible with sciatic 
neuropathy such as characteristic pain 
and demonstrable muscle spasm or absent 
ankle jerk.  The examiner should state 
the frequency, severity and duration of 
the attacks of these symptoms, if 
present.  

It is further requested that the examiner 
indicate if the service-connected 
degenerative disc disease of the lumbar 
and cervical spine causes weakened 
movement, excess fatigability and 
incoordination.  With respect to any 
subjective complaints of pain, the 
examiner is requested to specifically 
comment on whether pain is visibly 
manifested on movement of the joints, the 
presence and degree of, or absence of, 
muscle atrophy attributable to the 
service-connected degenerative disc 
disease of the lumbar and cervical spine, 
the presence or absence of changes and 
conditions of the skin indicative of 
disuse due to the service-connected 
degenerative disc disease of the lumbar 
and cervical spine, or the presence or 
absence of any objective manifestations 
that would demonstrate disuse or 
functional impairment due to pain 
attributable to the service-connected 
degenerative disc disease of the lumbar 
and cervical spine.  

The examiner is also requested to 
indicate whether the degenerative disc 
disease of the lumbar and cervical spine 
results in incapacitating episodes, which 
are defined as a period of acute signs 
and symptoms due to intervertebral disc 
syndrome that requires bed rest 
prescribed by a physician and treatment 
by a physician.  If incapacitating 
episodes are identified, the examiner is 
requested to indicate the total duration 
of episodes and the frequency of 
episodes.  

The examiner is requested to set forth 
all symptoms related to the veteran's 
service-connected left shoulder and upper 
arm condition and his left brachial 
plexopathy.  The examiner is requested to 
indicate whether any effective function 
remains in the left upper extremity other 
than that which would be equally well 
served by an amputation stump at the 
election site below the elbow.  The 
examiner should indicate what actual 
remaining function of the left upper 
extremity exists, such as acts of 
grasping and manipulation.  

The examiner should report all symptoms 
related to the veteran's migraine 
headaches, including whether or not the 
veteran experiences prostrating attacks 
and, if so, the frequency of the attacks.  

3.  Thereafter, the RO should 
readjudicate the issues on appeal with 
appropriate consideration of changes to 
the rating criteria, including for 
intervertebral disc syndrome, as 
applicable, effective September 23, 2002.  
67 Fed. Reg. 54,345-54,349, August 22, 
2002.  Appropriate consideration should 
also be given to changes to rating 
criteria for evaluating the spine, 
effective September 26, 2003.  68 Fed. 
Reg. 51,454-51,458, August 27, 2003.  If 
the claim remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case and 
afforded the appropriate period of time 
to respond thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


                       
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


